DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action.  
Election/Restrictions
	Applicant's election, without traverse, of Group (I) in the reply filed on January 10, 2022 is acknowledged. Group (I), drawn to a process of making the compounds of formula (I), deuterated tetrabenazine or deutetrabenazine, embraced by claims 1-8 was elected by Applicant. 
	
Claims 1-8 are pending and under examination.
Specification
The objection to the disclosure because of the term “duetetrabenazine” is withdrawn based on the amendments. 
The disclosure is objected to because of the following informalities: the term “propandio” is misspelled on page 5, line 5.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: the term “hydrochlorid” is misspelled on page 10, line 11.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: the protecting groups on page 8 may not be correct as drawn based on the definition of the protecting groups from page 5. If these are acetal protecting groups, the proper sub-formula for a protected ketone in a ring is, e.g. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 instead of 
    PNG
    media_image2.png
    76
    75
    media_image2.png
    Greyscale
.  This applies to all of the sub-formulas on page 8, which all have an additional carbon if deprotected as shown. Appropriate correction is required.


The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Claim Objections
The objection to claims 1 and 3 because of the terms “deutetrabenazine,” “Tetrabenazine,” and all capitalized terms, is withdrawn based on the amendments.
The objection to claim 3 because of the term “and” should be inserted between the last two groups, is withdrawn based on the amendments.
The objection to claim 5 because of the phrase “where in step iii is carried out in presence…” is withdrawn based on the amendments.
The objection to claim 7 because of the phrase “wherein solvent,” is withdrawn based on the amendments.
Claim Rejections - 35 USC § 112
The rejection to claims 1 and 2-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase, “an acid or mixture” is withdrawn based on the amendments.
The rejection to claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the term "like" is withdrawn based on the amendments.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase, “optionally deprotecting the keto protected…” in section iv is indefinite since the final product, a compound of formula I, is a deprotected compound. Therefore, claims 1-8 are indefinite. 
Applicant traverses by stating, “[T]he protecting step in claim 1, section ii 1s optional as evidenced by the phrase “optionally protecting the keto group...”. Thus, the deprotecting step is also optional.” Indeed, the protection step is optional in part (ii), however, the removal is not. If a compound of Formula V is made, the protecting group must be removed to prepare a compound of Formula I. Therefore, the rejection is maintained.  

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted steps are:  based on the P1 protecting groups on page 5 and 8 of the disclosure and Examples 4 and 6, the disclosure fails to show how the additional carbon is removed from the sub-formulas on page 8. See the objection to the specification also.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 2 and 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ray et al. (Organic Process Research & Development, 2018, 22, pp. 520-526) in view of Boriack-Sjodin et al. (U.S. 20100137313), Brennenam et al. (WO 2016014463) and Thurston et al. (J. Med. Chem., 1986, 29, pp. 1547-1550).
The present application claims a method for the preparation of deutetrabenazine compound of formula (I) by di-demethylating a compound of formula (I) to make a compound of formula (III), followed by exposing reaction with a deuterium source to yield a compound of formula (I).  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	The instant process optionally protects the keto-group compound of formula (II) prior to exposing the compound to a deuterium source. 
	Ray et al. teach the reaction of a compound formula (II) in dichloromethane with triphenyl phosphine (TPP), diethyldiazodicarboxylate (DIAD), MeOH-d4, see page 521, Scheme 1 and below. 

    PNG
    media_image4.png
    88
    124
    media_image4.png
    Greyscale
   
    PNG
    media_image5.png
    131
    196
    media_image5.png
    Greyscale
 
	Ray does not teach the di-demethylation of a compound of formula (II) to form a compound of formula (III).
	The demethylation of a compound with a methoxy group on a phenyl ring with an acid is well-known in the art. Different functional groups are able to withstand the reaction conditions as noted below in the examples provided. 
The ‘313 publication teaches the following demethylations:

    PNG
    media_image6.png
    387
    431
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    168
    401
    media_image7.png
    Greyscale
, see page 51; and

    PNG
    media_image8.png
    307
    456
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    162
    410
    media_image9.png
    Greyscale

, see page 78.
The ‘463 publication also teaches the demethylation of a methoxy group on a phenyl ring as shown below:

    PNG
    media_image10.png
    166
    873
    media_image10.png
    Greyscale
, see page 91, 5th paragraph. 
The Thurston et al. reference teaches the di-demethylation of dimethoxy groups on a phenyl ring using acetic acid and HBr:

    PNG
    media_image11.png
    352
    279
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    157
    510
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    137
    510
    media_image13.png
    Greyscale
, see page 1548-1550. 
  
	Therefore, one of ordinary skill in the art would use the demethylation reaction as provided by Thurston et al.; or the ‘463 or ‘313 publication with double the equivalents to di-demethylate a compound of formula (II), and expose the di-ol compound of formula (III) to the deutereated conditions as taught by Ray to produce a compound of formula (I).    

	The intermediates of formula IV and V are novel and any process which requires said intermediates is novel. Therefore, claims 3 and 8 are free of the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624